PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Aurigene Discovery Technologies Limited
Application No. 16/962,941
Filed: 17 Jul 2020
For: Substituted Alkynylene Compounds As Anticancer Agents

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request for a corrected patent application publication under 37 CFR 1.221(b), received on February 9, 2021, for the above-identified application.
 
The request is DISMISSED.
 
Applicant requests that the application be republished because the patent application publication contains allegedly material errors in the specification.

37 CFR 1.221 (b) is applicable “only when the Office makes a material mistake which is apparent from Office records….Any request for a corrected publication or revised patent application publication other than provided as provided in paragraph (a) of this section must be filed within two months from the date of the patent application publication.  This period is not extendable.”  
 
The error due to faulty optical character recognition is, in this case, not Office error.   The error is due to the quality of the text, which makes it difficult to electronically reproduce by digital imaging and optical character recognition.  See 37 CFR 1.52(a)(1)(v), which states that all papers that are to become a permanent part of Office records must be presented “in a form having sufficient clarity and contrast between the paper and the writing to permit . . . electronic capture by use of digital imaging and optical character recognition.”  As set forth at MPEP 1121, “applications with poor quality text, which may be acceptable for scanning and examination purposes, may lead to errors in the patent application publication.  Correction of these errors and inclusion of any desired amendments into the text of the originally-filed specification and drawings will only occur if applicant files a request for republication under 37 CFR 1.221(a). They will not be corrected by the Office in a corrected publication under 37 CFR 1.221(b).”  
 
Applicant is advised that a “request for republication of an application previously published” may be filed under 37 CFR 1.221(a).  Such a request for republication “must include a copy of the application compliance with the Office’s electronic filing system requirements and be accompanied by the publication fee set forth in § 1.18(d) and the processing fee set forth in § 1.17(i).”  If the request for republication does not comply with the electronic filing system requirements, the republication will not take place and the publication fee set forth in § 1.18(d) will be refunded.  The processing fee will be retained.
 
A guide for filing a request for a Pre-Grant Publication, such as a request for republication, may be found on the link below: 
 
http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp
 
http://www.uspto.gov/ebc/portal/efs/pgpub_quickstart.pdf
 
Any request for republication under 37 CFR 1.221(a), must be submitted via the EFS system, as a “Pre-Grant Publication”.
 
Inquiries relating to this matter may be directed to Anna Pagonakis at (571) 270-3505. Inquiries concerning the Pre-Grant Publication, or republication, should be directed to the Office of Data Management, Office of Publications, at (571) 272-4200.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions